Per Curiam.

The plaintiff in error voluntarily entered
into a contract, by which he engagep to pay to the defendants in error, twenty-five dollars, for the purpose, and in the *90manner specified in the instrument to which he subscribed his name. The consideration for his promise was the repairing of tiie church. By signing the subscription, he sanctioned the acts of the meeting in resolving to make the repairs, and in the appointment of the committee for that purpose; and he, moreover, recognised the authority of the committee to receive the subscription money, and to contract "for the repairs. The only question, then, is, whether the condition, on which the sum subscribed was to be paid, has been fulfilled on the part of the defendants.in error. They contracted for the repairs, at a specified sum; and the person with whom they contracted, covenanted, on his part, to receive the balance of that sum, over and above the" amount subscribed, in the proceeds of the sale of pews, which he was authorized to make. The payment of the whole sum was provided, and could be raised, according to the meaning of the condition of the instrument subscribed, without having recourse to the defendants in error. The terms of subscription were, therefore, complied with; and the defendant below was liable to pay the instalment for which judgment was rendered against him in the Court below.
.Judgment affirmed.